Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 15, 2019                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  158797
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  INSIGHT INSTITUTE OF NEUROSURGERY                                                                   Richard H. Bernstein
  AND NEUROSCIENCE, JAWAD A. SHAH,                                                                    Elizabeth T. Clement
  M.D., P.C., INSIGHT PHYSICAL THERAPY                                                                Megan K. Cavanagh,
                                                                                                                       Justices
  AND REHAB CENTER, P.C., INSIGHT PAIN
  MANAGEMENT CENTER, INSIGHT
  ANESTHESIA, PLLC, STERLING
  ANESTHESIA, PLLC, and INSIGHT HEALTH
  AND FITNESS CENTER, INC.,
                Plaintiffs-Appellees,
                                                                   SC: 158797
  v                                                                COA: 339740
                                                                   Wayne CC: 16-014761-NO
  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the stipulation signed by counsel for the parties
  agreeing to the dismissal of this application for leave to appeal is considered, and the
  application for leave to appeal is DISMISSED with prejudice and without costs.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               November 15, 2019

                                                                              Clerk